Title: To Thomas Jefferson from J. Phillipe Reibelt, 26 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 26 Janv. 1806.
                        
                        Je Vous prie, d’avoir—pour le Comble de la Chose—la Grace, de prendre—en Qualitè d’illustre protecteur
                            d’un Republicain persecutè—Notice de l’incluse, d’engager Mr le General Dearborn en Consequence, qu’il m’expedie avec la
                            Celèritè necessaire—et d’agreer les sentimens du plus pur et plus profond Respect.
                        
                            Reibelt.
                        
                    